Opinion filed January 14, 2010




                                              In The


   Eleventh Court of Appeals
                                           ____________

                                     No. 11-09-00281-CV
                                         __________

                       IN THE MATTER OF THE ESTATE OF
                       IDA BALDWIN DENISON, DECEASED


                            On Appeal from the 39th District Court

                                     Stonewall County, Texas

                             Trial Court Cause No. 4222-A/4222-B


                             MEMORANDUM OPINION
       Appellees have filed in this court a motion to dismiss this appeal on the grounds that the
orders appellant is challenging are non-appealable interlocutory orders. Appellant has filed a lengthy
response to the motion to dismiss but has failed to establish that this court has jurisdiction over an
appeal from these interlocutory orders.
       Therefore, the motion is granted, and the appeal is dismissed for want of jurisdiction.


                                                      PER CURIAM
January 14, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.